 Case 1:05-cv-00701-LMB-JFA Document 225 Filed 04/22/19 Page 1 of 5 PageID# 6064


                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA

FARHAN MOHAMOUD TANI WARFAA,                               :

                             Plaintiff,                    :

  versus                                                   : Civil Action No.: 05-701 (LMB/BRP)

YUSUF ABDI ALI,                                            :

                            Defendant.                     :


DEFENDANT’S MEMORANDUM IN RESPONSE TO COURT ORDER OF 22 APRIL 2019 & IN
 RESPONSE TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT [Document
                  206] AND MOTION TO SEAL [Document 208]

    COMES NOW, before this Honorable Court, the Defendant in respect of the above- encaptioned

cause, viz., YUSUF ABDI ALI, by and through his undersigned attorney and counsellor, and pursuant

to, inter alia, this Honorable Court’s Order of even date, viz., 22 April 2019, to apprise the Court of the

following, viz.:

    1. That, as regards Plaintiff’s Motion for Partial Summary Judgment, filed herein on 5 April 2019,

the Defendant respectfully abides by his affirmative defense that the instant cause is barred by the

applicable statute of limitations, which was pled by the Defendant as his Fourth Affirmative Defense to

the Plaintiff’s Second Amended Complaint [Document 152], which was filed in the instant cause on 27

June 2018 (Ans. at Page 2, Paragraph 40);

    2. That, the sole remaining count of supposed liability of the Defendant in the instant litigation

isthat the Plaintiff contends that the Plaintiff should stand liable to the Plaintiff pursuant to the statutory

cause of action known by the popular name of the Torture Victims Protection Act (hereinafter

referenced as “TVPA”), Pub. L. No. 102-256, 106 Stat. 73 (1992), which has been codified at 28




                                                       1
    Case 1:05-cv-00701-LMB-JFA Document 225 Filed 04/22/19 Page 2 of 5 PageID# 6065


U.S.C., Section 1350), which statutory provision contains, at Section 2 (c) thereof , a ten (10) year

limitation of actions period;

     3. That, in light of the 10 January 2019 Declaration of Professor Noah Benjamin

Novogrodsky,which was filed herein on 5 April 2019, as “EXHIBIT F” in respect of Plaintiff’s

Memorandum of Points and Authorities in Support of the said motion [Document 207-6], for which the

Defendant does not have countervailing expert opinion evidence, the Defendant will concede that

aspect of his statute of limitations defense addressing the Defendants period of residence in Canada;

      4. That the Defendant has also elected, here and now, to concede that the Plaintiff’s claim should be

barred because the Plaintiff somehow did not exhaust available administrative remedies in Somalia;

      5. That, in light of the two foregoing concessions by the Defendant, the Defendant respectfully

submits that the remaining areas of inquiry, as regards whether, vel non, the Defendant has a viable

defense of the limitation of actions to the subject TVPA count which remains pending against him are

as follows, viz.: (a) did the Defendant reside in the United States for more that a decade prior to the

commencement of the instant suit ?; & (b) if the Defendant did reside in the United States for mor than

a decade prior to the initiation of the instant suit, is the Plaintiff entitled to any equitable tolling, and, if

so, to what extent, and, on what basis, is the Plaintiff deemed entitled to equitable tolling;

         6. That the record herein is clear, and the parties apparently concur, that the Defendant had

resided in the United States for more than a decade, in toto, after the alleged accrual of the alleged

cause of action and prior to the initiation of the instant action1;




1    The Defendant irrefragably resided in the United States for the following relevant periods, viv.: October of 1992 to July
     of 1994 (1 year, 9 months); & from December of 1996 to October of 2004 (when the initial, antecedent suit was filed)
     (another 7 years, and 10 months); however, he also resided for a time, in the U.S. for a time prior to his move to
     Canada, thus taking his periods of residence in the U.S. over the ten year threshold. Then, there is also the month
     between the Plaintiff’s taking of a nonsuit in the subject antecedent action and the commencement of this action.

                                                               2
 Case 1:05-cv-00701-LMB-JFA Document 225 Filed 04/22/19 Page 3 of 5 PageID# 6066


      7. That the Defendant respectfully submits that a determination of the Plaintiff’s claimed

entitlement to equitable tolling which is contested (see: Answer to Second Amended Complaint at

passim) is inherently fact specific and thus is not susceptible of isolated, ipse dixit, assertions of the

Plaintiff or else the conclusory opinions on the issue by his proferred experts, thus making summary

judgment on the Defendant’s affirmative defense of the statute of limitations inappropriate;

     8. That, accordingly, the Defendant respectfully urges that this Honorable Court take under

advisement the subject motion, allow the taking of evidence at trial, and submit the question as to

whether, vel non, the Plaintiff could have initiated suit in this jurisdiction within ten (10) years of the

Defendant’s residency here the subject of a special interrogatory to be included on the verdict form to

be submitted to the jury for consideration following the conclusion of evidence at trial;

     9. That, upon the jury’s rendition of a verdict, this Honorable Court could thereupon render a

judgment as to whether the Defendant’s statute of limitations defense is viable and dispositive, if the

jury were to find the Plaintiff liable for the sole remaining count contained in this law suit;

     10. That, as regards the Plaintiff’s Motion to Seal, also filed herein filed herein on 5 April 2019

[Document 208], the Defendant respectfully apprises the Court that the Defendant, upon reflection, has

elected not to take a position as to the said motion;

   WHEREFORE, and for the foregoing reasons, the Defendant ever prays that the instant motion for

summary judgment be deferred and that he be afforded such other and further relief as may be

appropriate and proper. .




                                                        3
 Case 1:05-cv-00701-LMB-JFA Document 225 Filed 04/22/19 Page 4 of 5 PageID# 6067


Dated: 22 April 2019, at Fredericksburg, Virginia.



                                                         Respectfully submitted,

                                                         /s/Joseph Peter Drennan
                                                         JOSEPH PETER DRENNAN
                                                         218 North Lee Street
                                                         Third Floor
                                                         Alexandria, Virginia 22314
                                                         Telephone: (703) 519-3773
                                                         Telecopier: (703) 997-2591
                                                         E-mail: joseph@josephpeterdrennan.com
                                                         Virginia State Bar No. 023894

                                                         Attorney and Counsellor for Defendant




                                   CERTIFICATE OF SERVICE

   I, Joseph Peter Drennan, undersigned, hereby and herewith certify that, on this 22nd day of

April 2019, a true, xerographic facsimile of the foregoing was despatched electronically, by

CM/ECF, to each of the following, viz.:

Lindsay R. Barnes III, Esquire [ Lindsay.Barnes@dlapiper.com ]
Louis Ramos, Esquire [ Louis.Ramos@dlapiper.com ]
Benjamin D. Klein, Esquire [ Ben.Klein@dlapiper.com ]
DLA Piper LLP (US)
500 Eightth Street, N.W.
Washington, D.C. 20004;

Joseph C. Davis, Esquire [Joe.Davis@dlapiper.com ]
DLA Piper LLP (US)
11911 Freedom Drive, Suite 300
Reston, Virginia 20190; &

L. Kathleen Roberts, Esquire [ kroberts@cja.org ]
Nushin Sarkarati, Esquire [nsarkarati@cja.org ]
Carmen Cheung, Esquire
Center for Justice & Accountability
One Hallidie Plaza, Suite 406
San Francisco, California 94102.


                                                     4
Case 1:05-cv-00701-LMB-JFA Document 225 Filed 04/22/19 Page 5 of 5 PageID# 6068




                                           Respectfully submitted,

                                           /s/Joseph Peter Drennan
                                           JOSEPH PETER DRENNAN
                                           218 North Lee Street
                                           Third Floor
                                           Alexandria, Virginia 22314
                                           Telephone: (703) 519-3773
                                           Telecopier: (703) 997-2591
                                           E-mail: joseph@josephpeterdrennan.com
                                           Virginia State Bar No. 023894

                                           Attorney and Counsellor for Defendant




                                       5
